 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA
 5
                         (HONORABLE JANIS L. SAMMARTINO)
 6

 7   UNITED STATES OF AMERICA,                )    Case No. 20CR3125-JLS
                                              )
 8               Plaintiff,                   )
                                              )
     v.                                       )
 9                                            )
     ROBERTO ARMENTA-PALAZUELOS               )
10                                            )
     and                                      )
11                                            )    ORDER TO CONTINUE
     ALFREDO ARMENTA-PALAZUELOS,              )    MOTION HEARING/TRIAL SETTING
12                                            )
                                              )
                 Defendants.                  )
13

14
           Pursuant to joint motion and good cause appearing, IT IS HEREBY
15
     ORDERED that the Motion Hearing/Trial Setting in this matter shall be continued
16
     from June 25, 2021 to August 27, 2021 at 1:30 p.m. Defendants shall file
17   acknowledgements of the new hearing date by July 16, 2021.
18         For the reasons set forth in the joint motion, the Court finds that the ends of
19   justice will be served by granting the requested continuance, and these outweigh the

20   interests of the public and the defendant in a speedy trial. Accordingly, the delay
     occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
21
           SO ORDERED.
22
     Dated: June 23, 2021
